Citation Nr: 0013046	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-05 705	)	DATE
	)
	)

                               

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 21, 1993, 
for an award of service connection for end stage renal 
disease, to include a determination as to whether there was 
clear and unmistakable error in a rating decision of March 
25, 1976, which denied entitlement to service connection for 
chronic renal failure.


REPRESENTATION

Appellant represented by:	Peter J. Sarda, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.

In a rating decision of July 1993, the Regional Office (RO) 
granted service connection (and a 100 percent evaluation) for 
end stage renal disease, effective from April 21, 1993, 
considered to be the date of receipt of the veteran's 
reopened claim.  The veteran voiced his disagreement with 
that decision, and the current appeal ensued.

This case once again comes before the Board of Veterans' 
Appeals (Board) pursuant to a July 1999 Order of the United 
States Court of Appeals for Veterans Claims (Court).  In that 
Order, the Court vacated a July 6, 1998 decision of the Board 
denying entitlement to an effective date earlier than April 
21, 1993 for an award of service connection for end stage 
renal disease, and, in so doing, remanded the case to the 
Board for further action consistent with the Court's Order.  
It is under these circumstances that the veteran's case comes 
before the Board for further appellate review.


FINDINGS OF FACT

1.  In a rating decision of March 25, 1976, from which an 
appeal was taken, but not perfected, the RO denied 
entitlement to service connection for chronic renal failure.

2.  The rating decision of March 25, 1976, which denied 
entitlement to service connection for chronic renal failure, 
did not contain specific findings required to establish 
natural progression of the veteran's preexisting kidney 
disease, and, consequently, was not in accordance with 
pertinent law and regulation.


CONCLUSIONS OF LAW

1.  The rating decision of March 25, 1976, which denied 
entitlement to service connection for chronic renal failure, 
was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7261(a)(3)(A) (West 1991 & Supp. 1998); 38 U.S.C §§ 311, 
353 (1970); 38 U.S.C. § 337(Supp. IV 1970); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1998); 38 C.F.R. § 3.306 (b)(1975).

2.  An effective date of November 18, 1975 (the date 
following the veteran's discharge from service) for an award 
of service connection for chronic renal failure, now 
classified as end stage renal disease, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's argument is essentially that, at the time of 
the rating decision on March 25, 1976, there was of record 
evidence sufficient to warrant a grant of service connection 
for chronic renal failure.  More specifically, it is argued 
that, at the time of the March 25, 1976 rating decision, the 
RO, to the exclusion of other pertinent evidence, focused 
inappropriately on the veteran's congenitally small right 
kidney, with the result that it incorrectly denied his claim 
on the basis that his disability preexisted service.  
According to the veteran, the episode of glomerulonephritis 
which he experienced prior to service was acute and 
transitory, with the result that the subsequent renal 
pathology which he experienced in service represented a 
"separate and distinct" disability for which service 
connection should have been granted in March 1976.  It is 
further argued that the RO, at the time of its March 25, 1976 
rating decision, failed to rebut by "clear and unmistakable 
evidence" the presumption of soundness which attached at the 
time of the veteran's service entrance examination in 
September 1972.  Accordingly, it is argued, the rating 
decision of March 25, 1976, which denied entitlement to 
service connection for chronic renal failure, was clearly and 
unmistakably erroneous.  Under such circumstances, the 
effective date for an award of service connection for chronic 
renal failure (now end stage renal disease) should have been 
November 18, 1975, the date following the veteran's discharge 
from service.

Factual Background

A review of the record discloses that, on August 7, 1972 
(approximately two months prior to the veteran's entry upon 
active service), he was admitted to a private medical 
facility for what was at that time described as "possible 
kidney disease."  At the time of admission, it was noted that 
the veteran had been in good health without any urinary tract 
illnesses or symptoms.  Reportedly, in November 1971, the 
veteran developed a severe sore throat, fever, and 
tonsillitis, and, though able to take fluids, was weak and 
unable to get out of bed.  The veteran was treated with oral 
Penicillin, and a shot of Bicillin.  Reportedly, in mid-
December 1971, the veteran had a recurrence of his sore 
throat and tonsillitis accompanied by fever.  He was again 
treated with oral Penicillin and a shot of Bicillin.  In 
early February 1972, the veteran went for his college 
entrance examination, at which time he had a normal blood 
pressure of 110/70, and an essentially negative examination, 
with the exception of 2+ proteinuria.  The veteran was again 
seen in July 1972, at which time he exhibited a 4-pound 
weight loss, 3+ proteinuria, and a blood pressure of 110/70.  
The veteran's BUN was 60, and his creatinine 4, with a 
creatinine clearance of 20 ml. for 24 hours and a 900 cc. 
volume.  The veteran's total protein was 1.5 gm. per 24 
hours.  In late July 1972, the veteran was feeling a little 
weak, and had vomited one time.  An intravenous pyelogram 
showed a right kidney of 10 centimeters, and a left kidney of 
13.5 centimeters.  At the time of the veteran's admission, he 
gave no history of dysuria, hesitancy, urgency, decreased 
stream size, or dribbling, though he did have a mild right 
backache which was somewhat more painful when lifting 
"material."  Additionally noted was that the veteran had 
noticed "edema, orthopnea, and PND."

On physical examination, the veteran stated that he had 
received no transfusions, though, when very small, he may 
have had jaundice.  The pupils of the veteran's eyes were 
equal, round, and reactive to light and accommodation, with 
no evidence of sclera discoloration.  The pertinent diagnoses 
noted at the time of admission included chronic renal failure 
with proteinuria, rule out renal vein thrombosis, rule out 
chronic glomerulonephritis, and rule out renal infarction.

In a private discharge summary of August 10, 1972, it was 
noted that an intravenous pyelogram had shown that the 
veteran's right kidney was approximately 3 centimeters 
smaller than his left kidney.  An arteriogram and venogram 
reportedly showed the presence of possibly decreased small 
vasculature in the right kidney, but with no definite 
arteriovenous changes.  The veteran's right renal vein and 
artery were within normal limits.  His sedimentation rate was 
10 mms. per hour, with an 8,000 white blood cell count, a 
hemoglobin of 14.7, and a normal differential.  The veteran's 
urinalysis was normal with the exception of a 2+ albumin, a 
specific gravity of 1.017, and a pH. of 6.0.  The veteran's 
bladder displayed evidence of red blood cells, as well as an 
occasional white blood cell.  His urine culture showed less 
than 10,000 Staph and diphtheroids.  At the time of 
discharge, the veteran's metabolic package was "completely 
normal" with the exception of a calcium of 10.7, creatinine 
of 1.6, and a BUN of 24.  With the exception of a slightly 
elevated Alpha 2 globulin, the veteran showed normal protein 
electrophoresis.  At the time of discharge, the veteran was 
leaving 2.8 grams of protein in a 24-hour urine collection.  
His creatinine clearance was 77 cc. per minute.  The veteran 
was, therefore, discharged to be followed up by his private 
physician in approximately one week.  At that time his urine 
culture would be rechecked, and his "compliant level (would) 
be back."  The pertinent diagnosis noted at the time of 
discharge was congenital small right kidney with a 
superimposed glomerulonephritis.

In correspondence of late August 1972, the veteran's private 
physician wrote that the veteran presented "a very 
interesting and intriguing problem which hopefully (had) 
largely subsided."  According to the veteran's physician, it 
appeared that the veteran had experienced "a bout of acute 
poststreptococcal glomerulonephritis, possibly in December, 
with either a primary bout of recurrence in June or July of 
the current year."  At the time the veteran was seen in his 
physician's office, his BUN was 60, and his creatinine 
clearance was 20 ml. per minute.  As it turned out, after 
having undergone arteriograms and renal venograms, it 
appeared that the veteran's small right kidney was a 
congenital anomaly.  Reportedly, while a patient at a local 
hospital, the veteran's blood pressure was normal, as was the 
remainder of his physical examination.  His BUN was 24 
milligrams percent, with a creatinine clearance of 17 
centimeters per minute, and spillage of 2.8 grams of protein 
into the urine over a period of 24 hours.  Because of the 
veteran's spontaneous recovery of renal function, and his 
small kidney on one side, it was elected to defer renal 
biopsy.  In the opinion of the veteran's physician, should 
his (the veteran's) renal function continue to improve, 
notwithstanding the presence of microhematuria and a low 
grade proteinuria for several months, he would recommend 
nothing other than close follow-up.  Should the veteran's 
renal function deteriorate, however, a renal biopsy should 
probably be considered.

In closing, the veteran's physician wrote that he had seen 
the veteran in his office on August 21st, at which time he 
remained asymptomatic.  At that time, the veteran weighed 143 
pounds, and his blood pressure was 124/78 millimeters of 
mercury.  A urinalysis revealed a specific gravity of 1.016, 
a pH of 5.5, protein of 2+, negative sugar, an occasional 
white blood cell, and 2 to 4 red blood cells per high power 
field.  Occasional granular and white blood cell casts were 
likewise noted.

On service entrance examination in September 1972, the 
veteran gave a history of jaundice in infancy, as well as a 
right renal arteriogram in August 1972.  Additionally noted 
was a prior workup for proteinuria and increased blood urea 
nitrogen, in conjunction with poststreptococcal 
glomerulonephritis.  Evaluation of the veteran's 
genitourinary system conducted on service entrance 
examination was within normal limits, as was urinalysis.

In mid June 1973, the veteran complained of the presence of a 
"kidney disorder" before enlistment.

Approximately four days later, the veteran gave a history of 
a congenitally small right kidney, as well as 
poststreptococcal glomerulonephritis in August 1972.  
Reportedly, the veteran had both hematuria and proteinuria 
accompanied by an increased BUN and creatinine at that time.  
Follow-up laboratory testing reportedly revealed a BUN of 30 
milligrams percent, with a creatinine of 1.0 milligrams 
percent, and residual 3+ proteinuria on urinalysis.

In mid July 1973, the veteran was hospitalized at a service 
medical facility.  At the time of admission, the veteran gave 
a past history of recurrent tonsillitis beginning in November 
1971.  Reportedly, a routine urinalysis conducted in February 
1972 showed Grade II proteinuria, progressing to Grade III 
proteinuria by the summer of that same year.  At that time, 
the veteran showed a BUN of 60 milligrams percent, a serum 
creatinine of 4.0, and a creatinine clearance of only 20 cc. 
per minute.  An intravenous pyelogram revealed that the 
veteran's right kidney was smaller than the left, and 
congenitally hypoplastic.  The veteran was later seen by a 
nephrologist, at which time a renal arteriogram was 
conducted, with no abnormal results.  Past history revealed 
that the veteran had never had any hypertension or edema.  
Nor had he had any hematuria or urinary tract infections.  
Reportedly, the veteran did have an episode of urethritis 
which was treated with Tetracycline.  In Okinawa, he had 24-
hour urine proteins of 6.3 and 3.6 gm. per 24 hours.  His 
creatinine clearance was 89 and 99 cc. per minute, with a BUN 
of 24, and creatinine of 1.7.  An intravenous pyelogram 
revealed a right kidney measuring 10 centimeters in length, 
and a left kidney measuring 13 centimeters in length.  The 
veteran was therefore medivaced with a diagnosis of probable 
glomerulonephritis for further evaluation.  

Urinalysis conducted during the veteran's hospitalization was 
significant for a 3+ protein, a BUN of 26, and a creatinine 
of 1.7.  A 24-hour urine protein was 2.7 gm., with a 
creatinine clearance of 98 cc. per minute.  Serum albumin was 
3.7 mg. percent for serum electrophoresis.

During the veteran's hospitalization, he was seen by a 
nephrologist, who was of the opinion that historically, the 
veteran had had an episode of acute glomerulonephritis, and 
currently likely had chronic glomerulonephritis of a mild 
degree.  Due to the absence of symptoms, and the fact that 
the veteran had a small kidney on one side, a renal biopsy 
was not performed.  The pertinent diagnosis was proteinuria, 
probably secondary to mild chronic glomerulonephritis, 
"DNEPTE (did not exist prior to entry)."

During the course of outpatient treatment in mid-February 
1975, there was noted the presence of "possible" congenital 
renal disease.  Additionally noted was that the veteran was 
status "post strep GN," with continued proteinuria, which 
probably existed prior to his enlistment.

In early March 1975, the veteran was seen for follow-up of 
"probable congenital versus post strep chronic GN."  The 
clinical assessment at the time was of mild renal failure 
with significant proteinuria; "post strep ch. GN; and 
possible concomitant moderate renal disease."  It was 
recommended that the veteran be admitted for a renal biopsy 
and perhaps a repeat arteriogram in order to delineate his 
current pathology.

A service record of hospitalization covering the period from 
mid-May to mid-July 1975 shows an admitting diagnosis of 
proteinuria.  Medical board proceedings conducted during the 
veteran's hospitalization reported that, in July 1973, the 
veteran had been admitted for evaluation following a routine 
urinalysis revealing 3+ proteinuria.  The veteran's BUN at 
that time was 30 mg. percent, with a 24-hour urinary protein 
of 6.3 grams, a creatinine clearance of 89-99 ml/min., and a 
serum creatinine of 1.7 mg.  During a period of inservice 
hospitalization, the veteran underwent renal arteriography, 
which demonstrated small vessel disease, with greater 
involvement of the right kidney than the left, compatible 
with glomerulonephritis.  The final diagnosis was chronic 
renal failure, which was considered to have existed prior to 
the veteran's entry into service.  It was further determined 
that the veteran did not meet the minimum standards for 
enlistment or induction, and that he was unfit for further 
military service by reason of physical disability which was 
neither incurred in, nor aggravated by, his period of active 
military service.

In late September 1975, the veteran was described as "post GN 
renal failure."  His only complaint consisted of pain in the 
right flank "in only one position."  The conclusion at the 
time was that the veteran was "stable," and "doing well."  

On service separation examination in November 1975, the 
veteran's genitourinary system was within normal limits, and 
no pertinent diagnosis was noted.

On November 28, 1975, there was received at the RO the 
veteran's original claim for service connection for "chronic 
renal failure."

On Department of Veterans Affairs (VA) general medical 
examination in March 1976, the veteran gave a history of 
poststreptococcal glomerulonephritis in early 1972.  
Reportedly, the veteran was "admitted to the service" in 
October of 1972 "in spite of this condition," and received a 
medical board after three years in service for chronic renal 
failure.  The veteran voiced no complaints of symptoms 
referable to the genitourinary tract.  Urinalysis showed a 
protein of 2+.  The pertinent diagnosis was chronic renal 
failure.

In a rating decision of March 25, 1976, of which the veteran 
was informed early the following month, the RO denied service 
connection for chronic renal failure.  In reaching that 
conclusion, the RO stated the following:

Urinalysis on both separation and 
entrance examinations is negative.  
Physical evaluation board findings 
promulgated in June 1975 show that 
according to the veteran's history and 
medical records, he was in good health 
until November 1971 when he developed a 
severe bout of pharyngitis and 
tonsillitis.  The veteran was 
asymptomatic until February 1972, when 
undergoing a routine physical 
examination, he was found to have 
proteinuria.  Subsequent evaluation at a 
civilian hospital with an intravenous 
pyelogram and renal arteriograms 
demonstrated a small right kidney and 
irregular branching of the interrenal 
arteries respectively.  The veteran's 
condition was considered a congenitally 
hypoplastic right kidney and post-
streptococcal glomerulonephritis.  
Despite his kidney condition as a 
civilian, he was accepted into military 
service.  Service medical records show 
that the veteran had at least one episode 
of acute glomerulonephritis and probably 
had chronic glomerulonephritis of a mild 
degree.  Subsequent to his medical 
discharge, the veteran was hospitalized 
for evaluative purposes.  During 
hospitalization, he remained 
asymptomatic, and findings were 
consistent with renal condition already 
diagnosed.  It was concluded that the 
veteran's renal condition preexisted 
service and was not aggravated by 
service.

In January 1977, the veteran voiced his disagreement with the 
decision denying service connection for chronic renal 
failure.  In February 1977, there was issued a Statement of 
the Case on the issue of entitlement to service connection 
for chronic renal failure.  However, the veteran failed to 
perfect his appeal as to that particular issue.

In a March 1993 letter, the same private physician who had 
examined and treated the veteran prior to service declared 
that, assuming that the veteran's renal function and urine 
function were normal at the time of his enlistment, and that 
proteinuria developed "subsequently during his time in the U. 
S. Navy, it (was) reasonable to presume that he had a 
recurrence of his nephritis which occurred during (his) time 
of duty in the Navy...(and which)...apparently persisted and 
resulted in end stage renal failure."  The veteran's 
physician further commented that, while it would be 
"difficult or impossible" to determine whether or not the 
veteran had a continuation of a previous disease, or a 
recurrence of a resolved acute glomerulonephritis culminating 
in end stage renal failure, the fact that he was protein-free 
and had normal renal function at the time of his enlistment 
would suggest that his initial acute glomerulonephritis had 
"completely resolved."

On VA general medical examination in May 1993, it was noted 
that the veteran had undergone one kidney transplant, and 
that the kidney had been rejected, with the result that he 
was currently on dialysis three times per week.  During 
treatment for complications related to the aforementioned 
kidney rejection, the veteran reportedly required blood 
transfusions, and, as a result, developed hepatitis C.  A 
thorough review of the veteran's records revealed that he 
apparently had a transient attack of proteinuria prior to his 
induction into service.  Ultimately, following increasing 
difficulty with proteinuria and kidney disease, the veteran 
was discharged from service.  The pertinent diagnoses noted 
at the time of VA general medical examination were end stage 
renal disease; history of renal transplant, now rejected; 
hepatitis C (by history) secondary to treatment for end stage 
renal disease and renal transplant; arteriovenous fistula for 
access for dialysis; chronic dialysis patient; and mild 
arterial hypertension.

Based on a review of the medical evidence, and, in large 
part, on the statements of the veteran's private physician, 
the RO, in a rating decision of July 1993, granted service 
connection for end stage renal disease, with an effective 
date of April 21, 1993.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
a period of one year or a showing of error, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1998).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).

As noted above, the veteran argues that the rating decision 
of March 25, 1976, which denied entitlement to service 
connection for chronic renal failure, was clearly and 
unmistakably erroneous.  The Board notes that, under 
38 C.F.R. §§ 3.104(a) and 3.105(a) (1998) taken together, a 
rating action is final and binding in the absence of clear 
and unmistakable error.  A decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.105(a) (1998).  Under 38 C.F.R. § 3.105(a) (1998), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The Court has provided the following 
guidance with regard to a claim of "clear and unmistakable 
error":

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-314 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998) is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a) (1998).  Russell, 3 Vet. App. 314 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo, and other decisions, 
the Court has emphasized that merely to aver that there was 
clear and unmistakable error in a rating decision is not 
sufficient to raise the issue.  The Court has further held 
that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.

In the present case, the original rating decision denying 
entitlement to service connection for chronic renal failure 
was issued on March 25, 1976.  The veteran voiced his 
disagreement with that decision, but subsequently failed to 
perfect his appeal.

The veteran argues that the March 25, 1976, rating decision 
was in error, and that service connection for end stage renal 
disease should therefore have been effective from November 
18, 1975, the date following his discharge from service.  
However, the veteran can succeed in his argument only if it 
shown that the March 25, 1976, decision denying service 
connection for chronic renal failure was clearly and 
unmistakably erroneous.  That determination must be based on 
the record and the law which existed at the time of the March 
25, 1976 rating decision.

Following a full review of the pertinent evidence of record, 
the Board is of the opinion that the Court's holdings in the 
recent case of Sondel v. West, 13 Vet. App. 213 (1999) are 
controlling in this case.  In Sondel, the Court considered 
the issue of clear and unmistakable error in a prior RO 
decision as that issue was impacted by considerations of the 
presumption of soundness and the presumption of aggravation.  
Of some significance is the fact that the pertinent law and 
regulations governing the application of the presumptions of 
soundness and aggravation present in Sondel are essentially 
identical to those for application in the case currently 
before the Board.

In that regard, in Sondel, the Court found that a veteran was 
to be taken as being in "sound condition" when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment, and was not aggravated by 
such service.  The Court further found that the veteran's 
induction examination, which contained a notation of a scar 
on his right thigh, as well as a "confirmed" notation that he 
had had a hemangioma removed from his right thigh prior to 
service, when taken in conjunction with notations on the 
veteran's Certificate of Disability for Discharge and an 
October 1946 Army medical board report that his condition had 
existed prior to service, effectively comprised "clear and 
unmistakable evidence" that the veteran's disability had, in 
fact, preexisted service, thereby rebutting the presumption 
of soundness.

Having effectively rebutted the presumption of soundness, the 
Court then proceeded to an analysis of the applicability of 
the "presumption of aggravation."  As a threshold matter, the 
Court concluded that the presumption of aggravation was 
generally triggered by evidence that a preexisting disability 
had undergone an increase in severity in service.  See Maxson 
v. West, 12 Vet. App. 453, 460 (1999).  In Sondel, the 
veteran had been determined to be "mentally and physically 
qualified for service in the Army of the United States" in 
July 1946, notwithstanding a preexisting leg injury noted at 
induction.  Following a medical finding that preservice (that 
is, February 1946) surgery on the veteran's right leg had 
"improved" his leg pain, but that he had developed pain in 
that leg while in basic training, he was given a disability 
discharge from the Army due to that condition.  The veteran's 
service medical records additionally noted that, following 
his July 1946 enlistment, he had been hospitalized in August 
1946 and diagnosed as having "other diseases of the 
neuromuscular system manifested by severe pain in the left 
thigh on deep pressure and on weight bearing," and that this 
same diagnosis was present in September 1946, and again at 
separation in October 1946.  Given such evidence, the Court 
concluded that the veteran's preexisting right thigh 
condition, which the Board determined had preexisted the 
veteran's entry upon active service, underwent a permanent 
increase in severity during service, thereby triggering the 
presumption of aggravation.  

The Court in Sondel then determined that the presumption of 
aggravation was for application in those situations where 
there was an increase in disability during active service 
unless there was a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Referring to Akins v. Derwinski, 1 Vet. App. 228 (1991), the 
Court found the "specific finding" language to be 
"dispositive."  In the opinion of the Court, the record 
before the RO decision being assailed for clear and 
unmistakable error must "contain the specific findings 
required to establish natural progression of a disease."  As 
to the need for such findings, the Court in Akins noted:  
"This point is dispositive.  It is exactly the specific 
findings which are critical but missing."  The Court then 
stated that, because the record before the RO decision at 
issue in Akins did not contain any evidence of such a 
specific finding, the RO's "failure to observe the 
requirements of [the] regulation [sic]...constitute[d], as a 
matter of law, clear and unmistakable error."  

The applicability of Sondel to the case at hand is obvious, 
inasmuch as many of the facts of this case are 
indistinguishable from those in Sondel.  More specifically, 
at the time of the veteran's service entrance examination in 
September 1972, his genitourinary system was within normal 
limits.  Notwithstanding the veteran's prior history of a 
kidney condition, it was determined at that time that the 
veteran exhibited no disqualifying defects or diseases which 
should bar his enlistment in the United States Navy.  By 
analogy to the facts in Sondel, the veteran at that time was 
entitled to the "presumption of soundness."  38 U.S.C.A. 
§§ 1111, 1137 (formerly 38 U.S.C.A. §§ 311, 337).

Following repeated episodes of kidney-related pathology, it 
was eventually determined, at the time of medical board 
proceedings in June 1975, that the veteran's kidney 
condition, then characterized as chronic renal failure, 
preexisted his entry upon active military service.  (The 
significance of the absence of signatures on the board 
evaluations was discussed at the recent hearing.  It is not 
necessary, however, to address this matter further because of 
the ultimate disposition of this appeal.)  Again by analogy 
to Sondel, this determination, in conjunction with other 
pertinent evidence of record, constituted "clear and 
unmistakable evidence" that the veteran's disability 
preexisted his entry upon active service, thereby effectively 
rebutting the presumption of soundness.  Given the veteran's 
repeated inservice kidney problems, and the increasing 
severity of those problems, it was eventually determined that 
the veteran could not be retained on active duty, and should 
therefore be discharged.  By analogy to Sondel, the increase 
in severity of the veteran's inservice kidney pathology which 
eventually resulted in his being medically discharged was 
sufficient to trigger the "presumption of aggravation" which, 
pursuant to applicable law and regulation, could only be 
rebutted by a "specific finding that the increase in the 
veteran's (kidney) disability (was) due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (formerly 
38 U.S.C.A. § 353); 38 C.F.R. § 3.306.

The Board observes that, at the time of the rating decision 
in question, that is, the March 25, 1976 decision denying 
entitlement to service connection for chronic renal failure, 
there were of record various preservice private medical 
records, as well as fairly comprehensive service clinical 
records and a VA examination detailing various aspects of the 
veteran's renal pathology.  Nowhere in those records was 
there noted any "specific finding" regarding the increasing 
severity of the veteran's kidney condition, and/or whether 
that increasing severity represented true "aggravation," or, 
rather, the "natural progress" of the veteran's preexisting 
disease.  While at the time of the aforementioned rating 
decision in March 1976, it was concluded that the veteran's 
renal condition "preexisted service and was not aggravated by 
service," once again, no "specific finding" was rendered 
regarding the presence of true "aggravation" versus the 
"natural progress" of the veteran's preexisting renal 
pathology.

As noted above, the record before an RO decision being 
challenged for clear and unmistakable error must "contain the 
specific findings required to establish natural progression 
of a disease."  As is clear in this case, at the time of the 
March 1976 rating decision denying entitlement to service 
connection for chronic renal failure, there existed no such 
"specific findings" attributing the veteran's increasing 
inservice kidney pathology to the natural progress of his 
preexisting disease.  Because the record before the 1976 RO 
decision contained no evidence of such "specific findings," 
the RO's failure to observe the requirements of the 
regulation constituted, as a matter of law, clear and 
unmistakable error.  See Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Having determined that the March 25, 1976, decision denying 
entitlement to service connection for chronic renal failure 
was "clearly and unmistakably erroneous," the Board must now 
determine the appropriate effective date for the 
aforementioned grant of service connection for end stage 
renal disease.  In that regard, the Board notes that the 
veteran's initial claim for service connection for such 
pathology was received on November 28, 1975, less than two 
weeks following the veteran's discharge from service.  As 
noted above, the effective date of an evaluation and award of 
compensation based on an original claim is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  An award of disability compensation based on direct 
service connection, moreover, is effective the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year from 
separation from service, otherwise, the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (1998).

Based on the aforementioned, it is clear that the veteran's 
original claim for service connection for kidney disease was 
received well within the first year following his discharge 
from service.  Having determined that the March 1976 rating 
decision denying entitlement to service connection for 
chronic renal failure was clearly and unmistakably erroneous, 
the effective date of the grant of service connection for end 
stage renal disease is appropriately November 18, 1975, the 
date following the veteran's discharge from service.


ORDER

The March 25, 1976, rating decision denying entitlement to 
service connection for chronic renal failure was clearly and 
unmistakably erroneous, and an effective date of November 18, 
1975, for an award of service connection for end stage renal 
disease is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

